Citation Nr: 0023133	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  



In May 1999 the Board remanded the case to the RO for further 
development.  

In December 1999 the RO assigned a separate 10 percent 
disability rating for left knee arthritis.  The veteran 
currently has a combined 20 percent rating for his service-
connected left knee disability.  Although the veteran stated 
in his July 1997 Substantive Appeal that he was only seeking 
a 20 percent rating for his left knee disability, the Board 
must still address whether a higher rating is warranted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In April 1997 the RO denied claims of entitlement to service 
connection for severe headaches, back pain and neck pain.  
The RO notified the veteran of that decision by letter dated 
April 21, 1997.  The veteran did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

In June 1997 the RO denied a claim of entitlement to service 
connection for loss of vision in the left eye.  The RO 
notified the veteran of that decision by letter dated June 
30, 1997.  The veteran filed a Notice of Disagreement in July 
1997.  The RO issued a Statement of the Case in August 1997.  
The veteran did not timely perfect the appeal.  A copy of the 
Notice of Disagreement was received in March 1999.  This is 
accepted as a claim to reopen service connection and is 
referred to the RO.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(1999).

In June 1999 the veteran filed a claim of entitlement to 
service connection for dental injuries.  The RO denied the 
claim and notified the veteran of that decision by letter 
dated July 22, 1999.  The veteran has not filed a Notice of 
Disagreement to that rating action.  38 C.F.R. §§ 20.200, 
20.201 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The probative medical evidence shows that the veteran's 
left knee disability is not productive of more than slight 
recurrent subluxation or lateral instability.  

3.  The probative medical evidence shows that a higher rating 
is not warranted for limitation of motion of the left knee, 
including functional loss which is due to pain or other 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent subluxation or lateral instability of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board notes that the veteran's original claims folder was 
lost and has now been reconstructed.  Information received 
indicates that the veteran had been awarded service 
connection for residuals of a left knee injury and assigned a 
10 percent rating.  

The veteran filed his claim for an increased rating in 
January 1996.  Included with his claim is a copy of a Report 
of Accidental Injury, VA Form 21-4176, which indicates that 
the veteran sustained a left leg injury in a July 1974 
automobile accident.  He stated that his medical problems had 
worsened since the accident.  

The veteran underwent a VA joints examination in November 
1996.  The veteran related a history of the in-service 
automobile accident.  He stated that he had sustained a left 
patella fracture, which required partial removal of the 
patella.  The veteran stated that he had never undergone 
physical therapy following that injury.  The veteran 
complained of left knee swelling and left leg pain, but 
stated that he takes no medication for his symptoms.  The 
veteran denied parasthesias but complained of occasional 
sharp pain radiating into the lower extremities as well as 
weakness and numbness.  The veteran was employed as a 
painter.  

On physical examination there was no laxity of the knees and 
no anterior or posterior drawer sign.  There was also no 
swelling or deformity of the knees.  Range of motion testing 
showed that right knee flexion was 120 degrees and right knee 
extension was 0 degrees.  Left knee flexion was 105 degrees 
and left knee extension was 0 degrees.  X-ray examination of 
the left knee showed degenerative changes more prominent in 
the region of the patella, but no significant bony pathology 
or articular pathology.  The diagnosis was status post 
fracture of the patella with traumatic arthritis.

In his May 1997 Notice of Disagreement the veteran stated 
that his knee condition causes him to miss work because of 
swelling.  He also stated that his left knee is approximately 
one inch larger than his right knee due to swelling.  In his 
July 1997 Substantive Appeal the veteran contended that his 
knee condition should be rated for at least moderate 
impairment.  

VA outpatient records show the veteran was seen for low back 
and left knee pain in November 1998.  The veteran related 
that he had sustained an injury to his leg in a skill saw 
accident.  Physical examination disclosed a scar of the left 
leg at about the mid-thigh area.  The assessment was left 
knee pain.  

The veteran underwent a VA joints examination in June 1999.  
The examiner noted that the claims folder was available for 
review in conjunction with the examination.  The VA examiner 
certified review of the claims folder.  The veteran 
complained that he has constant left knee pain regardless of 
whether he is using the knee or not.  The veteran stated that 
he could not stand longer than 15-to-20 minutes and that he 
is easily fatigued and has to sit down.  He complained that 
his knee gives way on standing and walking and that the pain 
is increased on use of the knee.  

On physical examination there was no swelling, redness, 
fluid, or tenderness.  The examiner noted that there was a 
scar over the left knee, which was well healed, linear and 
without tenderness.  Range of motion testing showed that 
right knee flexion was 135 degrees and right knee extension 
was 0 degrees.  Left knee flexion was 109 degrees and left 
knee extension was 0 degrees.  The examiner noted that the 
veteran denied pain while performing range of motion.  X-ray 
examination of the left knee showed a probable old injury in 
the left patella with mild arthritic changes.  The diagnosis 
was traumatic arthritis of the left knee status post fracture 
of the patella with removal.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  The Board notes that where 
an increase in a service-connected disability is at issue, 
the present level of disability is of primary concern.  While 
review of the recorded history of a service-connected 
disability is important in making a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  The joints should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  



The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited 60 
degrees and compensable ratings when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  

Impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if 
slight, 20 percent if moderate and 30 percent if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  
Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 and 
4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Left Knee Instability

The Board finds that a higher rating is not warranted based 
on recurrent subluxation or lateral instability of the left 
knee.  During the November 1996 VA examination physical 
examination specifically demonstrated that there was no 
laxity of the knees and no anterior or posterior drawer sign.  
There was also no swelling or deformity of the knees.  In 
addition, x-ray examination of the left knee during the 
November 1996 VA examination did not show significant bony 
pathology or articular pathology.  This evidence does not 
show that the veteran has subluxation or lateral instability 
of the left knee.  In fact, during that examination and in 
his other statements the veteran did not report that he ever 
experienced instability or dislocation symptoms.  The veteran 
complained of left knee swelling and pain as well as weakness 
and numbness in his lower extremities, but he did not relate 
having left knee instability.  In his May 1997 Notice of 
Disagreement the veteran stated that his left knee impairment 
consisted of persistent swelling.  He did not report 
instability.  The veteran also did not report having 
experienced instability during VA outpatient treatment in 
November 1998.  At that time the veteran was seen for low 
back and left knee pain.  

The first time that the veteran reported left knee 
instability was during the VA joints examination in June 
1999.  The veteran complained that his knee gives way on 
standing and walking.  This statement is inconsistent with 
his other statements that list his left knee complaints.  
Therefore, this statement will not be accorded a high degree 
of probative value in assessing the severity of the left knee 
disability.  In addition, x-ray examination of the left knee 
during the June 1999 VA examination did not reveal evidence 
that supports a finding of subluxation or lateral instability 
of the left knee.  On physical examination there was no 
swelling, redness, fluid, or tenderness.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" but finds no diagnostic code more 
appropriate than Diagnostic Code 5257 for rating the 
veteran's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board also notes that a separate disability rating is not 
warranted for the post-surgical scar of the left knee.  The 
veteran does not contend and the evidence does not show that 
the scar is tender and painful or that it is poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  During the June 1999 VA 
examination, the examiner noted that the residual left knee 
scar was well healed, linear and without tenderness.  

For these reasons, the Board finds that the probative medical 
evidence shows that the veteran's left knee disability is not 
productive of more than slight recurrent subluxation or 
lateral instability.  The evidence is not evenly balanced 
in this case and the Board concludes that the criteria for a 
rating in excess of 10 percent for recurrent subluxation or 
lateral instability of the left knee have been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Left Knee Arthritis

The veteran contends that he is limited by left knee pain and 
swelling.  In his May 1997 Notice of Disagreement the veteran 
stated that his knee condition causes him to miss work 
because of swelling.  He also stated that his left knee is 
approximately one inch larger than his right knee due to 
swelling.  During VA examination and outpatient treatment the 
veteran complained of left knee pain.  

The medical evidence establishes that the veteran has left 
knee arthritis.  X-ray examination of the left knee during 
the November 1996 VA examination showed degenerative changes 
more prominent in the region of the patella.  The diagnosis 
was status post fracture of the patella with traumatic 
arthritis.  Likewise, x-ray examination of the left knee 
showed mild arthritic changes during the June 1999 VA 
examination.  

The Board finds that a higher rating is not warranted based 
on limitation of motion of the left knee, including any 
limitation that is based on functional loss due to pain or 
other pathology.  During the VA joints examination in 
November 1996, range of motion testing showed that left knee 
flexion was 105 degrees and left knee extension was 0 
degrees.  During the VA joints examination in June 1999, 
range of motion testing showed that left knee flexion was 109 
degrees and left knee extension was 0 degrees.  These range 
of motion findings do not even support entitlement to a 
compensable rating based on limitation of flexion or 
extension of the knee.  For a rating in excess of 10 percent, 
extension of the leg must be limited to 15 degrees or flexion 
must be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).  

While the veteran complains that he has constant pain and 
swelling that causes additional limitation, his statements 
are not supported by the objective medical findings.  During 
the November 1996 VA examination, there was no swelling 
or deformity of the knees.  In fact, the veteran did not 
complain of pain when performing the range of motion testing 
during that examination.  His complaints of constant pain and 
swelling were also not supported by the June 1999 examination 
findings.  That VA examiner specifically noted that the 
veteran denied pain while performing range of motion.  
Additionally, physical examination showed that there was no 
swelling, redness, fluid, or tenderness.  The Board finds 
that the veteran's claim of significant functional loss from 
pain and swelling is not supported by adequate pathology or 
evidenced by the behavior of the veteran when performing left 
knee motions during the VA examinations.  38 C.F.R. §§ 4.40, 
4.59.  

For these reasons, the Board finds that the probative medical 
evidence shows that a higher rating is not warranted for 
limitation of motion of the left knee, including functional 
loss which is due to pain or other pathology.  The evidence 
is not evenly balanced in this case and the Board concludes 
that the criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee condition is denied.

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

